DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed March 12, 2021. Applicant elects Group I without traverse. Claims 1, 3-10, 12-14 and 16-20 are pending. Claims 9, 10 and 18-20 are withdrawn from examination. Claims 1, 3-8, 12-14, 16 and 17, to the extent of a method of producing transgenic plant A, are examined in the instant application.  
	Applicant’s Information Disclosure Statement filed October 4, 2019 is considered only to the extent of the English translations provided. A signed copy is attached.
	A certified English translation of Applicant’s foreign priority benefit Application No. CN201710220258.6 has not been received.
The restriction is made FINAL.  
Specification
2. 	The disclosure is objected to because of the following: 
The sequences disclosed in Table 1 and on pages 10-13 do not conform with 37 CFR 1.821-1.825. Section (d) of 1.821 requires that reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description.               
Appropriate correction is required.
Claim Objections
3. 	Claims 1, 3, 7 and 17 are objected to because of the following: 

In claim 3b1), “in” should be inserted before “SEQ ID NO:1”.  
In claim 3b2), “a nucleotide sequence” should be amended to “the nucleotide sequence” because only one sequence is recited.  
Claim 7 recites the non-elected invention of method B. 
In claim 17, “SEQ ID NO.:1” and “SEQ ID NO.:3” should be amended to “SEQ ID NO:1” and “SEQ ID NO:3”, respectively.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1, 3-8, 12-14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, it is unclear where the nucleic acid molecule encoding a nog1 protein is introduced.
	In claim 1, line 14, “the transgenic plant” lacks antecedence. 
	In claims 1a4) and 3, it is suggested “sequence” be inserted before “identity” to clarify that the % is determined by sequence comparison and not by other parameters.

	Claims 3b3) and 3b4) are not multiple dependent claims per se because they refer to claim 1, however, they depend from claim 3b1) or 3b2) in addition to depending from claim 1. Because of the multiple dependencies, it is unclear what embodiments are encompassed by the claim.
In claims 3b3) and 3b4), because claim 1 is a method claim, it is suggested “the protein nog1 of claim 1” be amended to “the protein nog1 in the method of claim 1” for proper dependency. See also claim 5.
	In claim 3b4), the metes and bounds of “stringent conditions” are unclear. What may constitute “stringent conditions” to one skilled in the art may not be “stringent conditions” to another skilled in the art. It is suggested the hybridizing conditions be recited in the claim.		
	In claim 3b4), a DNA molecule that hybridizes to the nucleotide sequence in b1) or b2) is a negative sense DNA molecule and does not encode the protein nog1.
	In claim 6, “The use according to claim 1” lacks antecedence, because claim 1 recites “A method”.
In claim 8, because claim 7 is a method claim, it is suggested “the transgenic plant A of claim 7” be amended to “the transgenic plant A in the method of claim 7” for proper dependency.
	In claim 8, it is unclear how the “recombinant vector A”, the “recombinant plasmid” and the “expression vector” structurally differ from each other. Does Applicant 
	In claim 16, the recitation of “the nucleic acid molecule comprises a recombinant expression vector” is unclear because it would appear that the nucleic acid molecule is a component of an expression vector, and not vice versa. Does Applicant mean “the nucleic acid molecule is comprised in a recombinant expression vector”?
	In claim 17, “the recombinant expression vector” lacks antecedence, because claim 1 does not recite “a recombinant expression vector”.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112(d)
6. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7. 	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 depends from claim 1, however, it is unclear how claim 7 further limits claim 1. It is unclear where the “introducing” step of claim 7 fits into the steps of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 
Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. 	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801 -1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become unviable.
Applicant does not indicate that Dongxiang common wild rice introgression line SIL176 is obtainable by a reproducible method set forth in the specification or is publicly available. Applicant states that Dongxiang common wild rice introgression line SIL176 is accessible by the public from China Agriculture University (p. 8). However, it is unclear how one skilled in the art would be able to obtain said introgression line from China 
The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled "Deposit of Biological Materials for Patent Purposes," 54 FR 34864, 34875 (August 22, 1989). A product could be commercially available but only at a price that effectively eliminates accessibility to those desiring to obtain a sample. The relationship between the applicant relying on a biological material and the commercial supplier is one factor that would be considered in determining whether the biological material was known and readily available. However, the mere fact that the biological material is commercially available only through the patent holder or the patent holder’s agents or assigns shall not, by itself, justify a finding that the necessary material is not readily available, absent reason to believe that access to the biological material would later be improperly restricted.

If Applicant intends to deposit Dongxiang common wild rice introgression line SIL176, the specification and claims must be updated to include the deposit information. Otherwise, it is suggested c7) be deleted. It is also suggested c5) and c6) be deleted, as c4) encompasses c5), c6) and c7) embodiments. Compliance with the deposit requirement may be held in abeyance until the application is otherwise in condition for an allowance.
10. 	Claims 1, 3-8, 12-14, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.” Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.” Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
nog1 gene, and is shown as SEQ ID NO:1 encoding SEQ ID NO:2. In Example 2, homozygous RNAi interference lines were obtained using plasmid pRNAi-nog1 to transform Guichao 2. Results showed that grain number of the main stem, average grain number and yield per plant of the RNAi lines are significantly reduced as compared to untransformed Guichao 2. In Example 3, homozygous complementation lines were obtained using pCAMBIA1300-NOG1 to transform SIL176 with a functional nog1 sequence. Results showed that grain number of the main stem, average grain number and yield per plant of the complemented transformed SIL176 lines are significant increased compared to untransformed SIL176.
	The claimed invention is not adequately described for the following reasons. Regulating yield and/or grain number of a plant is not adequately described because complementing a nog1-deficient gene is not representative of the scope of regulating yield and/or grain number. The nog1 gene does not appear to regulate or control yield and/or grain number per se, as such regulating also encompasses increasing yield and/or grain number in a plant that is not deficient in nog1 expression above its normal expression level. In Example 2, Applicant shows that RNAi of nog1 reduces the grain number and yield in Guichao 2. In Example 3, Applicant shows that complementing a nog1-deficient plant increases its grain number and yield. However, the increase shown in Example 3 is not above the level shown for untransformed Guichao 2. There is no 
	Secondly, rice is not representative of all plants as claimed. Applicant has no working example of expression of SEQ ID NO:1 in a plant other than rice. Applicant does not disclose that all plants have the nog1 gene. It is unpredictable whether expression of SEQ ID NO:1 in a plant which does not naturally express SEQ ID NO:1, or does not have sufficient homology with SEQ ID NO:1, would increase grain number and/or yield in said plant. Rice is not representative of all monocots and dicots. Thus, Applicant has not adequately describe the plants having increased yield and/or grain number upon expression of SEQ ID NO:1 or a sequence encoding SEQ ID NO:2 as commensurate scope with the claims. 
	Thirdly, an increase in grain yield is not representative of the scope of all plant yields, including biomass, oils, proteins, and other plant components. It is unpredictable that a plant expressing SEQ ID NO:1 or a sequence encoding SEQ ID NO:2 would also have increased yields in leaves, fruits, shoots and roots. Neither Applicant’s disclosure nor the state of the prior art teaches a positive correlation between grain yield and other plant yields. It is unpredictable what other plant yields a plant expressing SEQ ID NO:1 or a sequence encoding SEQ ID NO:2 would have. Accordingly, Applicant does not have adequate description for yield as commensurate in scope with the claims.
	Fourthly, a protein which relates to plant yield and/or grain number obtained by substitution and/or deletion and/or addition of one or more amino acid residues in the 
	Fifthly, at least 80% sequence identity at the amino acid level to SEQ ID NO:2 and at least 75% sequence identity at the DNA level to SEQ ID NO:1 lack adequate written description because Applicant does not disclose a representative number of sequences within the 75% and 80% scope which would regulate plant yield and/or grain number. The claims encompass mutants and allelic variants and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The claims also encompass sequences from other species. There is an insufficient number of sequences disclosed within the at least 75% and 80% genus which produce the claimed phenotypes to allow one skilled in the art to predictably determine other sequences within said genus which have the same function or produce the claimed phenotypes. The DNA encoding SEQ ID NO:2 was obtained from Oryza sativa variety Guichao 2 but the at least 75% and 80% sequence identity encompass sequences from 
	Sixthly, a DNA molecule hybridizing to SEQ ID NO:1 lacks adequate written description because one skilled in the art cannot predict the structures of the claimed DNA molecule. No length, structure, motif or hybridizing positions are specified for the claimed DNA molecule. No hybridization conditions are set forth. Accordingly, one skilled in the art cannot predict the structures of the DNA molecule that hybridize under stringent conditions to SEQ ID NO:1 and produce the claimed phenotypes as commensurate in scope with the claims.
.
11. 	Claims 1, 3-8, 12-14, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO:1, a sequence encoding SEQ ID NO:2, and increasing rice grain number and rice yield in a nog1-deficient rice plant, does not reasonably provide enablement for 80% sequence identity to SEQ ID NO:2, 75% sequence identity to SEQ ID NO:1, a protein which relates to plant yield and/or grain number obtained by substitution and/or deletion and/or addition of one or more amino acid residues in SEQ ID NO:2, any plant, regulating yield and increased yield, and a DNA molecule that hybridizes to SEQ ID NO:1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’” In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” Id.
Applicant’s disclosure is as set forth above. The breadth of the claims encompasses all plants. Applicant’s working example shows that nog1 protein is present in rice variety Guichao 2. Applicant does not indicate that nog1 is present in any other plant. Applicant has no working example of increasing yield and/or grain number in any other plant. Example 3 shows that nog1 was able to restore seed yield and grain number in a rice plant that is nog1-deficient. While it is possible that other plants may have a homologous gene to nog1, it is unclear whether SEQ ID NO:1 or a sequence encoding SEQ ID NO:2 would be able to complement the homologous gene in said plant to increase its yield and/or grain number. Neither the state of the prior art nor Applicant’s disclosure teaches or provides evidence that SEQ ID NO:1 or a sequence encoding SEQ ID NO:2 is able to increase yield and/or grain number in any 
The breadth of “regulating yield and/or grain number” encompasses controlling plant yield and/or grain number in any manner. Example 3 shows that nog1 restored seed yield and grain number in a rice plant that is nog1-deficient. The seed yield and grain number of the nog1-complemented introgression line SIL176 is not higher than those of untransformed recurrent parent Guichao 2. Applicant does not have a working example of increasing the yield and/or grain number in a plant that is not nog1-deficient. It is not known if there are negative feedback mechanisms or other factors which may limit the potential yield and/or grain number in a plant. Neither the state of the prior art nor Applicant’s disclosure provides guidance to address this issue. Accordingly, Applicant has not enabled “regulating yield and/or grain number” and “increased yield and/or increased grain number” as commensurate in scope with the claims without undue experimentation.
The breadth of “a protein which relates to plant yield and/or grain number obtained by substitution and/or deletion and/or addition of one or more amino acid residues” in SEQ ID NO:2 encompasses a protein whereby each and every residue is different from SEQ ID NO:2. While one skilled in the art can readily make mutations, further guidance is necessary to determine which mutations in what region(s) of SEQ ID NO:2 would produce a protein that relates to plant yield and/or grain number. Neither the state of the prior art nor Applicant’s disclosure teaches regions of SEQ ID NO:2 that can be mutated and regions that must be conserved to produce the claimed protein. Applicant has no working example of substitution and/or deletion and/or 
At least 80% sequence identity to SEQ ID NO:2 and at least 75% sequence identity to SEQ ID NO:1 are not enabled because 75% and 80% sequence identities encompass unspecified substitutions, deletions, additions, and combinations thereof anywhere within the sequences without retaining any functional activity, so long as they produce the desired phenotypes of increased yield and/or increased grain number in a plant. The specification states that SEQ ID NO:1 encodes a nog1 protein, however, neither the state of the prior art nor Applicant’s disclosure teaches what functional activity a nog1 protein has. Yield and grain number are phenotypes and are not functional activities. The functional activity of SEQ ID NO:1, such as an enzymatic activity, would allow one skilled in the art to predict its conserved regions or catalytic domains. Neither the state of the prior art nor Applicant’s disclosure teaches conserved regions for a protein that increases yield and/or grain number in a plant. The state of the art teaches proteins that are diverse in structure and function control these yield traits. While one skilled in the art can readily make mutations to SEQ ID NO:1 and a sequence encoding SEQ ID NO:2, further guidance is needed as to what mutations would retain their functional activity. Applicant provides no working example of mutant sequences within the 75% and 80% sequence identities scope that produces the claimed phenotypes. It is highly unpredictable that deleting or mutating 20% anywhere 
A DNA molecule that hybridizes to SEQ ID NO:1 under stringent conditions is not enabled because in addition to being a negative sense strand which cannot encode a protein, there is no disclosure of length or structure for the hybridizing DNA molecule. If Applicant is referring to a DNA molecule that hybridizes to the full-length complement of SEQ ID NO:1, this embodiment is also not enabling because again, it is unclear what size and structure the DNA molecule has. It is not known what minimum size, hybridization stringency and region(s) of hybridization are necessary to encode a nog1 protein. Applicant has no working example of a hybridizing DNA molecule. Accordingly, Applicant has not enabled a DNA molecule hybridizing to SEQ ID NO:1 and encoding the protein nog1 as commensurate in scope with the claims without undue experimentation.

Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Claim Rejections - 35 USC § 102
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




14. 	Claims 1, 3-8, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Rosa et al. (US 20150191739 (A)) in light of La Rosa et al. (Published Applications Database, US20150191739, SEQ ID NO:123276 (U) and La Rosa et al. (Published Applications Database, US20150191739, SEQ ID NO:20793, (V)). La Rosa ‘739 teaches a method of increasing yield in a rice plant by introducing and expressing a nucleic acid sequence encoding SEQ ID NO:123276, screening (selecting) for transgenic plants expressing the nucleic acid sequence, and breeding (propagating) the transgenic plant (Abstract, claims, [0020], [0081], [0158], [0073]). The amino acid sequence SEQ ID NO:123276 of La Rosa has 99.7% sequence identity to Applicant’s SEQ ID NO:2 (see sequence alignment in (U), Result 6). Additionally, the nucleotide sequence SEQ ID NO:20793 of La Rosa has 96.7% sequence identity to Applicant’s SEQ ID NO:1 (see sequence alignment in (V), Result 6). Even though La Rosa ‘739 does not identify these sequences as nog1 sequences, they appear to be the same as Applicant’s nog1 sequences, because the claims state that nog1 sequences have 80% sequence identity to SEQ ID NO:2 and 75% sequence identity to SEQ ID NO:1. The regulation of yield per plant, or grain number of main stem and/or average grain number of the plant, are inherent properties of the sequences of La Rosa. La Rosa further teaches recombinant expression vectors ([0015], [0068], [0069]). Accordingly, the claimed invention is anticipated by the prior art.
15. 	Claims 1, 3-8, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US20060123505 (B)) in light of National Institute of Agrobiological Sciences (Published Applications Database, US20060123505, SEQ ID  by the prior art.
Claim Rejections - 35 USC § 103
16. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


17. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US20060123505 (B)) in light of National Institute of Agrobiological Sciences (Published Applications Database, US20060123505, SEQ ID NO:19220 (X)). The teachings of Kikuchi are discussed above. 
	Kikuchi does not teach a sequence having 100% sequence identity to Applicant’s SEQ ID NO:1. SEQ ID NO:19220 of Kikuchi has one nucleotide mismatch when compared to Applicant’s SEQ ID NO:1 (see sequence alignment in (X), Result 1).
	Kikuchi teaches codon degeneracy whereby a mutation in nucleotide sequences does not cause a mutation in the amino acid residues in proteins [0132]. The one nucleotide mismatch does not result in an amino acid change, as SEQ ID NO:47618 of Kikuchi has 100% sequence identity to Applicant’s SEQ ID NO:2. The codon ACC of Kikuchi at positions 223-225 and the ACA at positions 64-66 of Applicant’s SEQ ID NO:1 both encode Threonine. 
	Thus, it would have been prima facie obvious to one skilled in the art at the time of filing to use SEQ ID NO:19220 of Kikuchi, or a sequence having a codon degeneracy, such as a sequence having an ACA instead of an ACC to encode Threonine at the above positions, to produce a plant expressing the same amino acid sequence without any surprising or unexpected results and with a reasonable expectation of success. 
Remarks
18. 	No claim is allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663